Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5, 10, and 14-18 have been amended.  
Claims 4, 8, 9, and 13 are original claims.  
Claims 6, 7, 11, and 12 have been canceled.
Claims 1-6, 8-10, and 13-18 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 6-13, filed on 5/18/22, have been fully considered but they are not persuasive. 
Specifically regarding Applicant’s arguments:
Claim Objections:
Applicant notes, on page 6, that claim 14 was objected to for having a repeated word ("the"), and argues that Claim 14 has been amended to correct this error. 
In view of Applicant’s arguments and the amended claims, the objection of claim 14 is withdrawn.
35 U.S.C. § 101 Rejections:
Applicant notes, on page 6, that claims 1-18 have been rejected under 35 USC 101 as directed to ineligible subject matter. Applicant argues, on page 6, that the amended claims result in integration of the exception into a practical application and therefore provide the claims with eligibility under Step 2A, Prong Two of the analysis, and Applicant requests withdrawal of this rejection as it applies to the claims as amended.
Regarding Applicant's arguments regarding the rejections under 35 USC 101, while the Examiner disagrees with Applicant’s arguments and assertions,  the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.
35 U.S.C. § 112(a) Rejections:
Applicant notes, on page 6, that claims 1, 2, 5-11 and 14-20 were rejected under 35 USC 112(a) as lacking adequate written description. Applicant argues, on page 6, that the claims have been amended to overcome the rejection based upon 35 USC 112(a).
Regarding Applicant's arguments regarding the rejections under 35 USC 112(a), while the Examiner disagrees with Applicant’s arguments and assertions,  the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. Applicant is referred to the rejections of the pending claims under 35 USC 112(a), below, for a complete discussion of the pending claims.
35 U.S.C. § 103 Rejections:
Applicant notes, on page 6, that claims 1-3, 7-13 and 15-18 were rejected under 35 USC 103 as being obvious over US 2018/0082387 by Tsuruta (hereafter "Tsuruta") in view of US 2019/0043145 by Morgan (hereafter "Morgan") and further in view of US 2016/0379225 by Rider et al. (hereafter "Rider").
Regarding Applicant's arguments regarding the rejections under 35 USC 112(a), while the Examiner disagrees with Applicant’s arguments and assertions,  the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. Applicant is referred to the rejections of the pending claims under 35 USC 112(a), below, for a complete discussion of the pending claims.
However, in the interest of compact prosecution, the Examiner provides the discussion below.
Regarding Applicant’s argument, on page 7, that (emphasis added):
The teaching of Tsuruta to determine some condition related to surrounding residents is not at all relevant to the issue faced by the applicant, of providing passively gathered feedback to a seller or seller's agent that can be done passively and in real time.

The Examiner respectfully disagrees. The Examiner notes that Tsuruta is directed to systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information. Tsuruta discloses using health data and emotion data sensed by various sensors (see Tsuruta at least at 0004, 0005, 0010, 0053, 0056). Tsuruta also discloses computing a happiness score on a basis of sensed user information, generating property information using the computed happiness score, and computing a happiness score on the basis of emotion data, activity data, and health data to provide property transactions with a higher degree of satisfaction (see Tsuruta at least at 0009, 0060, 0010). The disclosure of Tsuruta as related to: using health data and emotion data sensed by various sensors; computing a happiness score on a basis of sensed user information; generating property information using the computed happiness score; and computing a happiness score on the basis of emotion data, activity data, and health data is explicitly described as being used to provide property transactions with a higher degree of satisfaction.
The Examiner notes the disclosure of Tsuruta corresponds to the disclosure of Applicant’s specification, which describes passively providing feedback by sensing a buyer's physical state data during a property showing by a biometric marker sensor, wherein Applicant’s specification describes examples of biometric markers as comprising the user’s heart rate, and determining a baseline such that changes from the baseline may be utilized to correlate a reaction to the subject property (see Applicant’s specification at least at 0055, 0060, Fig. 11; see also 0061-0063).
As such, the disclosure of Tsuruta is clearly relevant to the issue faced by the Applicant.
Additionally, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). The claims were not rejected as being anticipated by Tsuruta under 35 USC 102, but were rejected as being obvious in view of the combination of Tsuruta, Morgan, and Rider.
Regarding Applicant’s argument, on page 7, that (emphasis added):
Morgan, teaches simply obtaining feedback from a buyer, which of course is not passively collected, and further this teaching has no relation to the determination in Tsuruta regarding the type of people who are the surrounding residents. There is a clear disconnect between these teachings.

The Examiner respectfully disagrees. Tsuruta teaches systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information. Morgan teaches a social network application for real estate. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
Regarding Applicant’s argument, on page 7, that (emphasis added):
Rider is related to determining the emotional engagement of a person while they are shopping. It is respectfully submitted that these diverse teachings would not lead a person having ordinary skill in the art to the subject matter of the present claims as amended. Collectively, the art cited teaches that you can research the type of people who are residents surrounding a location, you can collect feedback from a potential buyer after a showing, and you can monitor people shopping in a brick-and-mortar retail environment. These teachings do not lead the person having ordinary skill in the art to use biometric sensors to collect data from a potential buyer of real estate during a showing of a property, and to analyze this data to produce feedback that is then shared with a seller or seller's agent.

The Examiner respectfully disagrees. Rider teaches an emotional engagement detector. Tsuruta teaches systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information. Morgan teaches a social network application for real estate. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
Additionally, the Examiner notes Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, wherein additional prior art was introduced to address the amended claims.
Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 8-10, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-6, 8-10, and 13-18, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-5, 8, and 9 are directed towards a method (i.e., a process), claims 10, 13, and 14 are directed towards a system (i.e., a manufacture), and claims 15-18 are directed towards a method (i.e., a process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 10, and 15 are substantially similar, with minor variations in claim language, and recite a judicial exception illustrated by:
	(claim 1) sensing physical state data of the buyer during a property showing of a subject real estate property; 
analyzing the physical state data to determine an emotional state; 
correlating the emotional state to feedback for the subject real estate property showing; 
storing the feedback; and 
making the feedback available to a seller or seller's agent of the real estate property.  
	(claim 10) determine feedback for the subject real estate property;
	receive the feedback and to store the feedback;
	provide the feedback to a seller or seller's agent for the subject real estate property.  
(claim 15) receiving physical state data during a property showing of a subject real estate property; 
analyzing the physical state data to determine an emotional state of the buyer; 
correlating the emotional state to feedback for the subject real estate property; 
communicating the feedback; and 
providing access to the feedback to a seller or seller's agent of the subject real estate property.  
	As such, the claims recite functions associated with analyzing sensed/received data of a buyer during a property showing of a subject real estate property to determine an emotional state, correlating the emotional state to feedback, storing the feedback, and making the feedback available [i.e., providing the feedback, providing access to the feedback].
Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises Certain Methods of Organizing Human Activity and Mental Processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to commercial or legal interactions and managing personal behavior or relationships or interactions between people in that the limitations are similar to marketing or sales activities or behaviors and following rules or instructions as related to functions associated with analyzing sensed/received data of a buyer during a property showing of a subject real estate property to determine an emotional state, correlating the emotional state to feedback, storing the feedback, and making the feedback available [i.e., providing the feedback, providing access to the feedback].
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Mental Processes
	Under the 2019 PEG, which has been incorporated into the MPEP, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with functions associated with determining and providing feedback of a buyer regarding a real estate property visited by the buyer. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a biometric marker sensor, a real estate feedback application, a system, comprising a biometric marker sensor in communication with a buyer at a showing of a subject real estate property and a handheld device for operation of a real estate feedback application, the handheld device in communication with the biometric marker sensor, the real estate feedback application operable to perform functions in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “the handheld devices 28, 30, 32, may be a smartphone, tablet, or other mobile device of the respective individual,” (0037), “the biometric marker sensor 702 may be a personal electronic device such as a tablet, smart phone, or wearable device (e.g., a watch, eyeglasses, etc.),” (0056), “The real estate feedback application 500 may be a module of the real estate application 38, and/or other application,” (0048), and describes the system and system components in general terms (See 0035-0037, 0039, 0041-0043, 0055-0057, Fig. 1, Fig. 2).
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 2, 3, 4, 9, and 13-18 merely further limit the abstract idea as related to the use of a sensor. The claims do not add anything significant to the abstract idea. 
	Claim 5 merely further limits the abstract idea as related to analyzing the physical data. The claim does not add anything significant to the abstract idea.
	Claim 8 merely further limits the abstract idea as related the feedback. The claim does not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-6, 8-10, and 13-18 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
	A. Claim 1 recites: “analyzing the physical state data to determine an emotional state; correlating the emotional state to feedback for the subject real estate property showing.” However, the specification does not provide an adequate written description of the limitation, as claimed.
	The Examiner notes the specification states (emphasis added):
With reference to FIG. 9, in another embodiment, a passive buyer feedback system 700 generally includes a biometric marker sensor 702 that senses a buyer's physical state data during a property showing. Example biometric markers identifiable by the biometric marker sensor 702 include, but are not limited to, speech patterns, brainwaves, heart rate, skin temperature, eye movements, sudden bodily movements, or any commonly known physical response indicative of a change in emotions. (0055)
Next, the changes in physical state data (e.g., from the baseline) is analyzed by the real estate feedback application 500 to determine (806) emotional responses and thus feedback which can be untiled to determine the interest of the buyer "B" to the subject property. During the property showing, as a buyer "B" walks from room to room, the emotional response will then be correlated (808) by the real estate feedback application 500 to a feedback for that particular room. The feedback is then uploaded (810) as feedback from the real estate feedback application 500 through the buyer API 34 for storage in the buyer database system 18 (FIG. 1). That is, if a user's emotions change as they walk through the house as compared to their historical baseline, it may be indicative of how they feel about the subject property which is then converted to feedback. (0061)	
An example of this may be the change in a buyer's body temperature over a finite period of time. When uncomfortable or anxious a person's body temperature may rise. These changes in body temperature may be correlated to a scale such as: greater or equal to plus or minus 1 percent % change in body temperature per15 minutes time spent at property equals uncomfortable; greater or equal to plus or minus 0.5 percent % change in body temperature per 15 minutes time spent at property equals normal; greater or equal to plus or minus 0 percent % change in body temperature per 15 minutes time spent at property equals comfortable. Uncomfortable; normal; and comfortable could then be correlated to feedback scores of the property. (0062)

	While the specification discusses a change in body temperature as related to a baseline, the specification does not provide an adequate written description of how a change in body temperature corresponds to an emotional state and does not provide an adequate written description of analyzing the physical state data to determine an emotional state and correlating the emotional state to feedback for the subject real estate property showing. The body temperature of a buyer may increase or decrease during a property showing due to the thermostat setting of the home, with no regard to an emotional state of the buyer. Additionally, there is no discussion of how other physical state data associated with speech patterns, brainwaves, heart rate, skin temperature, eye movements, sudden bodily movements, (see claims 9 and 16) or any commonly known physical response indicative of a change in emotions is used to determine an emotional state and correlate the emotional state to feedback for the subject real estate property showing. As such, the specification does not provide an adequate written description of analyzing the physical state data to determine an emotional state; correlating the emotional state to feedback for the subject real estate property showing such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
B. Regarding claim 10, “passively determine feedback for the subject real estate property in response to a physical state data from the biometric marker sensor.” The discussion above applies here, as well. The specification does not provide an adequate written description of passively determine feedback for the subject real estate property in response to a physical state data from the biometric marker sensor such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
	C. Regarding claim 15, “analyzing the physical state data to determine an emotional state of the buyer; correlating the emotional state to feedback for the subject real estate property.” The discussion above applies here, as well. The specification does not provide an adequate written description of analyzing the physical state data to determine an emotional state of the buyer; correlating the emotional state to feedback for the subject real estate property such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claims 2-5, 8, and 9 are rejected due to their dependency from claim 1. Claims 13 and 14 are rejected due to their dependency from claim 10. Claims 16-18 are rejected due to their dependency from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo, U.S. Patent Application 20160078411, in view of Morgan, U.S. Patent Application 20190043145, in view of Tsuruta, U.S. Patent Application 20180082387, and further in view of Rider, U.S. Patent Application 20160379225.
NOTE: Claims 1, 10, and 15 are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. The Examiner notes the claims are addressed by prior art using the broadest reasonable interpretation of the claim language.
	
	Regarding claim 1:
	(claim 1) A method for passively providing feedback of a buyer regarding a real estate property visited by the buyer, comprising: 
NOTE: The Examiner notes the portion in bold is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction (see MPEP 2111.02). The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Whether or not the prior art system and method cited to address the claimed functions achieves the intended use does not distinguish the claimed invention from prior art that discloses all the structural limitations and is capable of performing the recited functions. The Examiner notes the intended use will be addressed by the combination of prior art, below. This applies to the preamble of claims 10 and 15, as well.

DiCarlo — which is directed to a system and method of collaborative electronic product showing scheduler and sale closing platform— discloses:
A method for […] providing feedback of a buyer regarding a real estate property visited by the buyer, comprising:
[the present invention relates to a system, method, and device that facilitates collaborative electronic appointment scheduling for viewing pieces of property or services (0003, Fig. 1; see also 0007, 0043, 0048); recording opinions and observations can allow for machine learning to use predictive analytics to find and share other suitable properties in which the buyer may have an interest (0014, Fig. 9); the present invention provides a feedback application which further includes the steps of soliciting feedback from a user relating to the user's perception of the at least one piece of property (0021, Fig. 1; see also 0040, 0065, 0090-0093, Fig. 9, claim 13)] While the disclosure describes a method that facilitates collaborative electronic appointment scheduling for viewing pieces of property, wherein the method comprises a feedback application, and recording opinions and observations to find and share other suitable properties in which the buyer may have an interest, the disclosure does not explicitly describe passively providing feedback. However, the Examiner notes, “passively providing feedback of a buyer regarding a real estate property visited by the buyer,” is an intended use, as discussed above. Additionally, the Examiner notes the scope of the intended use [passively providing feedback of a buyer regarding a real estate property visited by the buyer] is defined by the subsequent limitations, wherein prior art that teaches the subsequent limitations teaches the scope of the intended use (see discussion of subsequent limitations, below). 
sensing physical state data of the buyer during a property showing of a subject real estate property with a biometric marker sensor; analyzing the physical state data to determine [a user condition]; correlating the [user condition] to [an alert]; 
[the buyer 28 and the agent 25 meet on the trip date at the trip starting time and begin travelling to a first appointment in the final itinerary. The buyer 28 or the agent 25 uses a mobile device (0061); as the buyer 28 views properties and travels between appointments in the final itinerary, the scheduling entity facilitates real time communication between the seller 20 and the buyer 28 (0062); The present invention also provides for the safety of all parties involved in the scheduling process. Referring now to FIG. 11, a wearable monitoring device 1100 is shown which includes at least one processor and at least one set of monitoring program instructions which may be executed by the processor…the at least one set of monitoring program instructions causes the monitoring device 1100 to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140); If the at least one vital sign is outside the baseline range, the monitoring device 1100 alerts the user and awaits a status response from the user…If the user enters the “send help” command, or if the user enters no response, the at least one set of monitoring program instructions causes the monitoring device 1100 to send a help alert and the location of the user to…a boss, a coworker, a family member, a friend, or any other entity capable of responding to the help alert (0142)] The disclosure describes facilitating real time communication as the buyer views properties, and describes providing for the safety of all parties via a wearable monitoring device to determine and monitor at least one vital sign of the user, for example the heart rate of the user, wherein, if the at least one vital sign is outside the baseline range, the monitoring device may alert the user and send a help alert and the location of the user to a boss, a coworker, a family member, a friend, or any other entity capable of responding to the help alert. The Examiner interprets the disclosure of DiCarlo as teaching or suggesting the broadest reasonable interpretation of sensing physical state data of the buyer during a property showing of a subject real estate property with a biometric marker sensor; analyzing the physical state data to determine [a user condition]; correlating the [user condition] to [an alert]. 
Additionally, the Examiner notes the disclosure of DiCarlo corresponds to the disclosure of Applicant’s specification, which describes passively providing feedback by sensing a buyer's physical state data during a property showing by a biometric marker sensor, wherein Applicant’s specification describes examples of biometric markers as comprising the user’s heart rate, and determining a baseline such that changes from the baseline may be utilized to correlate a reaction to the subject property (see Applicant’s specification at least at 0055, 0060, Fig. 11; see also 0061-0063).
However, in the interest of compact prosecution, while DiCarlo also discloses a buyer with an emotional attachment to a seller’s home (0110), DiCarlo does not appear to explicitly recite analyzing the physical state data to determine an emotional state; correlating the emotional state to feedback. 
storing the feedback in a real estate feedback application; and 
[The buyer 28 or agent 25 can then use the scheduling system to leave feedback on the each property in the final itinerary. The feedback is entered into any communication means, for example, the agent's computer 23 or the mobile device, and stored in the server computer 24 (0064, Fig. 9); The buyer 28 may also use the scheduling entity to attach notes on each property in the final itinerary. Through any communication means, such as the buyer's computer 30, the buyer 28 may record their perception of the property and store the perception in the server computer 24 to assist the buyer 28 in comparing different properties (0065; see also 0091); the buyer 28 may continue to access the final itinerary and associated property listing information 26 and the notes from the server computer 24 (0066)]
making the feedback available from the real estate feedback application to [an agent] of the real estate property.  
[The buyer 28 or agent 25 can then use the scheduling system to leave feedback on the each property in the final itinerary. The feedback is entered into any communication means, for example, the agent's computer 23 or the mobile device, and stored in the server computer 24 (0064, Fig. 9); the feedback application serves as a self-assessment tool for the agent (0095);] This discloses making the feedback available from the real estate feedback application to [an agent] of the real estate property, but does not appear to explicitly recite making the feedback available to a seller or seller's agent.
Particularly regarding the aspect of making the feedback available to a seller or seller's agent, while DiCarlo further discloses that: participants will be proven to have more valuable and accurate feedback (0126) [which suggests that the feedback is made available to a seller]; and while DiCarlo further discloses that the buyer may attach notes on each property in the final itinerary (0065); as the buyer 28 views properties…the scheduling entity facilitates real time communication between the seller 20 and the buyer 28 (0062); a central messaging and document exchange that allows for collaboration and sharing of documents between a buyer team and a seller team (0086; see also 0006); the receipt or transfer of one or more signals, messages, commands, or other types of data (0041); exchanging feedback (0085) [which suggests the buyer may attach notes (i.e., feedback) on each property and communicate/share the notes with the seller team, in the interest of compact prosecution, the Examiner notes DiCarlo does not appear to explicitly recite making the feedback available to a seller or seller's agent.
However, the Examiner introduces Morgan to more specifically address the limitations in the context of making the feedback available to a seller or seller's agent.
	Morgan — which is directed to a social network application for real estate — discloses (while additional portions of the limitations may be provided for context, the Examiner notes the portion in italics/bold is what has not explicitly been addressed):
	making the feedback available from the real estate feedback application to a seller or seller's agent of the real estate property.  
	[manage real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user (0022, Fig. 19, Fig. 20; see also 0083, 0095, 0096); When the buyer checks-in at the home, this can be done at any time, they are capable of adding additional notes/pictures/videos to their home to further develop necessary information to drive a purchasing decision (0074); they are prompted to provide feedback through an optionally immediate on screen feedback form unique to the app. 1) It reminds the buyer to update their rating and comments while the showing is fresh on their mind. 2) It helps provide beneficial feedback to the real estate agent AND/OR seller (0075); In the case of the buyer having an agent, the feedback will first be received and is editable by the agent and then can be forwarded to the listing agent or designated contact (0081)] The Examiner interprets the disclosure of Morgan as teaching or suggesting making the feedback available from the real estate feedback application to a seller or seller's agent of the real estate property.  
DiCarlo teaches a system and method of collaborative electronic product showing scheduler and sale closing platform. Morgan teaches a social network application for real estate. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between DiCarlo and Morgan is that Morgan teaches providing beneficial feedback to the real estate agent and/or seller, and feedback can be forwarded to the listing agent or designated contact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of managing real estate information on a social network implemented by way of at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, providing beneficial feedback to the real estate agent and/or seller, and feedback forwarded to the listing agent or designated contact (as taught by Morgan) with the system and method of collaborative electronic product showing scheduler and sale closing platform (as taught by DiCarlo) in order to provide a means for objectively sharing information amongst the various parties involved in a real estate transaction to provide an efficiently operated system (Morgan 0006), provide for timely and automated appointment scheduling (0083), provide a computer-implemented method for managing real estate information on a social network (Morgan 0008).
Regarding the limitations as related to analyzing the physical state data to determine an emotional state; correlating the emotional state to feedback for the subject real estate property showing, Tsuruta — which is directed to systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information — discloses (note the portion in italics/bold is what has not explicitly been addressed):
sensing physical state data of [the people] during [the visit] of [the area] with a biometric marker sensor; 
analyzing the physical state data to determine an emotional state; 
[The user data 3108 (emotion data 3108-1, activity data 3108-2, and health data 3108-3) includes data (user data) related to the emotions, activities, and states of health of many users sensed by various sensors. User data is sensed by various sensors provided in an information processing terminal worn or carried by a user (such as a wearable terminal, a smartphone, a mobile phone, or a PC), for example, and is transmitted to the 300. (0053); the health data 3108-3 may be estimated from at least one of a bodyweight, blood pressure, heart rate, perspiration, body temperature, number of steps, caloric expenditure, sleeping time, or the like obtained from various sensors such as a bodyweight scale, a blood pressure gauge, a heart rate meter, a perspiration meter, a thermometer, an activity meter, or the like (0056); the emotion data 3108-1 may be estimated from at least one of biological information such as brain waves, heart rate, perspiration, blood pressure, and body temperature obtained from various biosensors, speech content and so intensity, intonation, and the like of uttered speech obtained from a microphone, and a facial expression or the like obtained from a camera, for example (0054)] The disclosure of Tsuruta describes sensing physical state data, including heart rate, of users by various sensors, and estimating emotion data from biological information, such as heart rate. The Examiner interprets the disclosure as teaching or suggesting analyzing the physical state data to determine an emotional state.
Tsuruta further discloses:
correlating the emotional state to feedback [for the subject real estate property showing]; 
[a computation unit that computes a happiness score on a basis of sensed user information; and a generation unit that generates certain property information using the computed happiness score (0009); compute a happiness score for each position on the basis of positive emotion data, positive activity data, and positive health data (0060); by generating certain property information using a happiness score based on user information, it becomes possible to provide property transactions with a higher degree of satisfaction (0010)] The Examiner interprets the disclosure of Tsuruta as related to computing a happiness score on a basis of sensed user information and computing a happiness score for each position on the basis of positive emotion data, positive activity data, and positive health data as teaching or suggesting correlating the emotional state to feedback.  
See the disclosure below providing additional context for the disclosure as related to the instant claims:
Tsuruta further discloses:
A method for passively providing feedback of [people] regarding [an area] visited by [the people], comprising:
[when deciding the price/rent of a residence or when deciding whether to buy/rent, what kind of people the surrounding residents are is not considered (0004); Patent Literature 1 discloses...sensing the biological conditions of gathered people, and thereby extract locations where people corresponding to a specific psychological state are gathered (0004); in the case of newly buying/renting a residence, if the realities of a region could be ascertained, such as the state of health and degree of positivity of the surrounding residents, property searching with a higher degree of satisfaction could be conducted (0005)]
The Examiner notes the disclosure of Tsuruta corresponds to the disclosure of Applicant’s specification, which describes passively providing feedback by sensing a buyer's physical state data during a property showing by a biometric marker sensor, wherein Applicant’s specification describes examples of biometric markers as comprising the user’s heart rate, and determining a baseline such that changes from the baseline may be utilized to correlate a reaction to the subject property (see Applicant’s specification at least at 0055, 0060, Fig. 11; see also 0061-0063).
DiCarlo teaches a system and method of collaborative electronic product showing scheduler and sale closing platform. Morgan teaches a social network application for real estate. Tsuruta teaches systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Tsuruta and the combination of DiCarlo and Morgan is that Tsuruta teaches estimating emotion data from biological information, such as heart rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of sensing physical state data, including heart rate, of users by various sensors, and estimating emotion data from biological information, such as heart rate (as taught by Tsuruta) and the features of managing real estate information on a social network implemented by way of at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, providing beneficial feedback to the real estate agent and/or seller, and feedback forwarded to the listing agent or designated contact (as taught by Morgan) with the system and method of collaborative electronic product showing scheduler and sale closing platform (as taught by DiCarlo) in order to provide a system is capable of sensing the biological conditions of gathered people, and thereby extract locations where people corresponding to a specific psychological state are gathered (Tsuruta 0004), conduct property searching with a higher degree of satisfaction in the case of newly buying/renting a residence (Tsuruta 0005), and provide property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information (Tsuruta 0006).
As discussed above, the disclosure of DiCarlo describes a feedback application recording, storing, and providing access to opinions, observations, notes, and feedback of a property visited by a buyer, and also teaches or suggests sensing physical state data of the buyer during a property showing of a subject real estate property with a biometric marker sensor; analyzing the physical state data to determine [a user condition]; correlating the [user condition] to [an alert]. while DiCarlo also discloses a buyer with an emotional attachment to a seller’s home (0110), DiCarlo does not appear to explicitly recite analyzing the physical state data to determine an emotional state; correlating the emotional state to feedback. The disclosure of Tsuruta teaches or suggests analyzing the physical state data to determine an emotional state; and correlating the emotional state to feedback. The Examiner notes the happiness score (i.e., feedback) of Tsuruta is for people in an area, and not explicitly for a buyer. However, the Examiner notes the disclosure of Tsuruta is primarily in the context of using physical state data from biometric sensors to determine a happiness score (i.e., feedback) for people in an area to aid in a property search and provide property transactions with a higher degree of satisfaction. 
While it may be obvious to one of ordinary skill in the art to apply the disclosure of Tsuruta as related to: sensing physical state data, including heart rate, of users by various sensors; estimating emotion data from biological information, such as heart rate;  computing a happiness score on a basis of sensed user information; and computing a happiness score for each position on the basis of positive emotion data, positive activity data, and positive health data for people in an area to the disclosure of DiCarlo as related to: a method that facilitates collaborative electronic appointment scheduling for viewing pieces of property, wherein the method comprises a feedback application; recording opinions and observations to find and share other suitable properties in which the buyer may have an interest; and providing for the safety of all parties via a wearable monitoring device to determine and monitor at least one vital sign of the user (for example the heart rate of the user, wherein, if the at least one vital sign is outside the baseline range, the monitoring device may alert the user and send a help alert and the location of the user to a boss, a coworker, a family member, a friend, or any other entity capable of responding to the help alert), in order to aid in a property search and provide property transactions with a higher degree of satisfaction, in the interest of compact prosecution, the Examiner introduces Rider to more explicitly address the aspects of sensing physical state data of a buyer, analyzing the physical state data to determine an emotional state, and correlating the emotional state to feedback.
Rider — which is directed to an emotional engagement detector — discloses (while additional portions of the limitations may be provided for context, the Examiner notes the portion in italics/bold is what has not explicitly been addressed):
sensing physical state data of the buyer during [a visit] with a biometric marker sensor; 
analyzing the physical state data to determine an emotional state; 
correlating the emotional state to feedback […]; 
[The systems and methods described herein provide a system for tracking and analyzing emotional engagement of people while they are shopping (0010); receiving data from a user device of the person and using the data from the user device to determine the emotion expressed by the person. In a further embodiment, the data from the user device comprises heart rate data of the person. In a further embodiment, the data from the user device comprises skin temperature data of the person. In a further embodiment, the data from the user device comprises blood pressure data of the person (0049); the user tracking system 106 may be used to understand a user's shopping behavior and context, identify individual's behavior and paths, and capture emotional responses to provide actionable feedback to manufacturers and retailers (0019)]
DiCarlo teaches a system and method of collaborative electronic product showing scheduler and sale closing platform. Morgan teaches a social network application for real estate. Tsuruta teaches systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information. Rider teaches an emotional engagement detector. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Rider and the combination of DiCarlo, Morgan, and Tsuruta is that Rider teaches receiving data from a user device of the person and using the data from the user device to determine the emotion expressed by the person, tracking and analyzing emotional engagement of people while they are shopping, and capturing emotional responses to provide actionable feedback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving data from a user device of the person and using the data from the user device to determine the emotion expressed by the person, tracking and analyzing emotional engagement of people while they are shopping, and capturing emotional responses to provide actionable feedback (as taught by Rider), the features of sensing physical state data, including heart rate, of users by various sensors, and estimating emotion data from biological information, such as heart rate (as taught by Tsuruta) and the features of managing real estate information on a social network implemented by way of at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, providing beneficial feedback to the real estate agent and/or seller, and feedback forwarded to the listing agent or designated contact (as taught by Morgan) with the system and method of collaborative electronic product showing scheduler and sale closing platform (as taught by DiCarlo) in order to provide a system for tracking and analyzing emotional engagement of people while they are shopping (Rider 0010), capture, analyze, and understand consumer behavior (Rider 0010), to identify or infer user emotions (Rider 0015), use the aggregating information to reconstruct emotional highs and lows of a customer while shopping to improve the overall shopping experience (Rider 0012), track body language, gaze characteristics, facial emotions, and audible feedback (Rider 0019), understand a user's shopping behavior and context, identify individual's behavior and paths, and capture emotional responses to provide actionable feedback (Rider 0019).

Regarding claim 2, The method as recited in claim 1, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 1.
DiCarlo further discloses:
wherein the sensing the buyer's physical state data is performed with the biometric marker sensor.  
[The present invention also provides for the safety of all parties involved in the scheduling process. Referring now to FIG. 11, a wearable monitoring device 1100 is shown which includes at least one processor and at least one set of monitoring program instructions which may be executed by the processor…the at least one set of monitoring program instructions causes the monitoring device 1100 to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140)]

Regarding claim 3, The method as recited in claim 2, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 2.
DiCarlo further discloses:
further comprising attaching the biometric marker sensor to the buyer.  
[The present invention also provides for the safety of all parties involved in the scheduling process. Referring now to FIG. 11, a wearable monitoring device 1100 is shown which includes at least one processor and at least one set of monitoring program instructions which may be executed by the processor…the at least one set of monitoring program instructions causes the monitoring device 1100 to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140)]

Regarding claim 5, The method as recited in claim 1, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 1.
DiCarlo further discloses:
further comprising using the physical state data to set a baseline before the property showing, and determining a difference between physical state data collected during the property showing and the baseline.  
[determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140); alert a supervisor of the user when any of the at least one vital signs of the user is outside a predetermined baseline range (0023)]

Regarding claim 8, (original) The method as recited in claim 1, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 1.
Morgan further discloses:
further comprising uploading the feedback from a real estate feedback application.  
[executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user (0022, Fig. 1; see also 0083, 0095, 0096); a feedback form in the mobile application for completion by at least one of the real estate customers, real estate agents or real estate managers (0011); tracks past showings in order of the date and shows that the showing has been completed when both check-out (triggered by the check-out feature above) and feedback has been sent (0081); the feedback will first be received and is editable by the agent and then can be forwarded to the listing agent or designated contact (0081); dashboard on Agent's smart phone that gives them the option to access the home screen, notes/feedback, contact office, call 911, or go to home screen (0078)]
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed as related to claim 1 applies here, as well.

Regarding claim 9, (original) The method as recited in claim 1, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 1.
DiCarlo further discloses:
wherein sensing the physical state data includes sensing at least one of speech patterns, brainwaves, heart rate, skin temperature, eye movement, and sudden bodily movements.  
[The present invention also provides for the safety of all parties involved in the scheduling process. Referring now to FIG. 11, a wearable monitoring device 1100 is shown which includes at least one processor and at least one set of monitoring program instructions which may be executed by the processor…the at least one set of monitoring program instructions causes the monitoring device 1100 to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140)]

Regarding claim 10, as discussed above, Claims 1, 10, and 15 are substantially similar. The elements of claim 10 in bold, below, comprise the elements not addressed in addressing the substantially similar limitations of claim 1. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. The additional elements will be addressed below.
(claim 10) A passive buyer feedback system, comprising: a biometric marker sensor in communication with a buyer at a showing of a subject real estate property; and a handheld device for operation of a real estate feedback application, the handheld device in communication with the biometric marker sensor, 
[the present invention provides a feedback application which further includes the steps of soliciting feedback from a user relating to the user's perception of the at least one piece of property (0021, Fig. 1; see also 0090-0093, Fig. 9, claim 13); With reference to FIG. 1, a system is shown for facilitating a collaborative electronic product showing scheduler and sale closing platform…It will be appreciated that any number of communications means may be utilized, including, but not limited to, web-based services and mobile phone applications (0043, Fig. 1; see also 0045, 0153, 0154); a wearable monitoring device…to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140); the computer 900 may be in the form of a smartphone, a tablet computer, a personal computer, a personal digital assistant, a portable computer, a laptop, a palmtop, a mobile device, a mobile telephone, a server, or any other type of computing device having the necessary processing hardware to appropriately process data to effectively implement the presently-invented computer-implemented method and system (0157)]
the real estate feedback application operable to passively determine feedback for the subject real estate property in response to a physical state data from the biometric marker sensor: 
a buyer server in communication with the handheld device to receive the feedback and to store the feedback in a buyer database system; and 
a listing recommendation server in communication with the buyer server; 
wherein the listing recommendation server is configured to provide the feedback to a seller or seller's agent for the subject real estate property.  
The limitations above are addressed in addressing the substantially similar limitations of claim 1.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed as related to claim 1 applies here, as well.

Regarding claim 13, The system as recited in claim 10, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 10.
DiCarlo further discloses:
wherein the biometric marker sensor is in a wearable device.  
[a wearable monitoring device…to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140)]

Regarding claim 15, as discussed above, Claims 1, 10, and 15 are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. The additional elements will be addressed below.
(Claim 15) A method for passively determining feedback associated with a real estate listing, comprising: 
receiving physical state data from a biometric marker sensor in communication with a buyer during a property showing of a subject real estate property; 
analyzing the physical state data to determine an emotional state of the buyer; 
correlating the emotional state to feedback for the subject real estate property; 
communicating the feedback to a real estate feedback application; and 
providing access to the feedback from the real estate feedback application to a seller or seller's agent of the subject real estate property.  
The Examiner notes minor variations in claim language between claim 15 and claim 1 result in the claims comprising substantially similar limitations. For example:
Claim 1 recites: sensing physical state data of the buyer during a property showing of a subject real estate property with a biometric marker sensor;
Claim 15 recites: receiving physical state data from a biometric marker sensor in communication with a buyer during a property showing of a subject real estate property;
As such, the limitations of claim 15 are addressed in addressing the substantially similar limitations of claim 1.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed as related to claim 1 applies here, as well.

Regarding claim 16, The method as recited in claim 15, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 15.
DiCarlo further discloses:
wherein the receiving the physical state data includes at least one of speech patterns, brainwaves, heart rate, skin temperature, eye movement, and sudden bodily movements detected by the biometric marker.  
[The present invention also provides for the safety of all parties involved in the scheduling process. Referring now to FIG. 11, a wearable monitoring device 1100 is shown which includes at least one processor and at least one set of monitoring program instructions which may be executed by the processor…the at least one set of monitoring program instructions causes the monitoring device 1100 to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140)]

Regarding claim 17, The method as recited in claim 15, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 15.
DiCarlo further discloses:
wherein the receiving the physical state data includes receiving the physical state data with the biometric marker sensor in one or more rooms of the subject real estate property.  
[the present invention relates to a system, method, and device that facilitates collaborative electronic appointment scheduling for viewing pieces of property or services (0003, Fig. 1; see also 0007, 0043, 0048); the present invention provides a feedback application which further includes the steps of soliciting feedback from a user relating to the user's perception of the at least one piece of property (0021, Fig. 1; see also 0040, 0065, 0090-0093, Fig. 9, claim 13); web-based services and mobile phone applications (0043, Fig. 1; see also 0045, 0153, 0154); as the buyer 28 views properties and travels between appointments in the final itinerary, the scheduling entity facilitates real time communication between the seller 20 and the buyer 28 (0062); The present invention also provides for the safety of all parties involved in the scheduling process. Referring now to FIG. 11, a wearable monitoring device 1100 is shown which includes at least one processor and at least one set of monitoring program instructions which may be executed by the processor…the at least one set of monitoring program instructions causes the monitoring device 1100 to determine and monitor at least one vital sign of the user, for example the heart rate of the user (0140)] DiCarlo describes a method and system comprising the use of mobile phone applications in the context of a buyer viewing property, and the use of a wearable device to determine and monitor at least one vital sign of the user, for example the heart rate of the user. As described by DiCarlo, the wearable device may determine and monitor at least one vital sign of the buyer as the buyer views a property, regardless of the room the buyer is in (i.e., the wearable device receives the physical state data while the buyer, and the wearable device, is in each room the buyer views during a property showing of the subject property). The disclosure of DiCarlo teaches or suggests wherein the receiving the physical state data includes receiving the physical state data with the biometric marker sensor in one or more rooms of the subject real estate property. 
NOTE: The Examiner notes the limitation of claim 17 of, “wherein the receiving the physical state data includes receiving the physical state data with the biometric marker sensor in one or more rooms of the subject real estate property,” does not correspond to the limitation of claim 4 of, “locating the biometric marker sensor in at least one room of the subject real estate property,” and claim 17 does not require locating the biometric marker sensor in at least one room of the subject real estate property. If Applicant intends for claim 17 to be interpreted as corresponding to claim 4, amended claim language is required.  Additionally, if Applicant intends for claim 17 to be interpreted as corresponding to claim 4, the discussion of prior art in addressing claim 4 would apply to claim 17. 

Regarding claim 18, The method as recited in claim 17, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 17.
DiCarlo further discloses:

further comprising receiving the physical state data from the biometric marker sensor in a real estate feedback application of a handheld device.
[It will be appreciated that any number of communications means may be utilized, including, but not limited to, web-based services and mobile phone applications (0043, Fig. 1; see also 0045, 0153, 0154); the computer 900 may be in the form of a smartphone, a tablet computer, a personal computer, a personal digital assistant, a portable computer, a laptop, a palmtop, a mobile device, a mobile telephone, a server, or any other type of computing device having the necessary processing hardware to appropriately process data to effectively implement the presently-invented computer-implemented method and system (0157)]

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo, U.S. Patent Application 20160078411, in view of Morgan, U.S. Patent Application 20190043145, in view of Tsuruta, U.S. Patent Application 20180082387, and further in view of Rider, U.S. Patent Application 20160379225, and further in view of Klaczkow, U.S. Patent Application 20160358195.
Regarding claim 4, The method as recited in claim 2, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 2.
The combination of DiCarlo, Morgan, Tsuruta, and Rider does not appear to explicitly recite further comprising locating the biometric marker sensor in at least one room of the subject real estate property.  
However, Klaczkow — which is directed to a method to generate a consumer interest spatial map — discloses:
further comprising locating the biometric marker sensor in at least one room of the subject real estate property.  
[existing systems do very little to position the movements of multiple devices in a defined location, especially in covered areas (under one roof) and in real time (0002); Effective usage of the in-store space and presentation of the product are critical tools used to generate a purchase decision and increase store profits. Each decision consists of two elements (rational and emotional) but there is a lack of measurements, or methods to determine which of these two factors is more critical than the other. For many years, the shopper marketing industry has been trying to evaluate and aggregate many factors: emotional, rational, time frame, biometric sensors into one coherent method or, preferably, a spatial map of consumer interest. A map which will be based on facts—a defined algorithm and hard data—not hypothetical declarations  (0004); The studied space should be a single location—understood as closed area or space, such as supermarket floor, shopping mall corridors, storage, open space office, or other publicly available facility. The space is limited by the location's natural boundaries (walls, corridors, handrails, shelves, stands) and the range of the positioning system (0019); The device must be equipped with a position sensor (Ref. FIG. 1. CD-03), that enables the system to determine, within a desired precision, where the device is located within the observed space (0030)]
DiCarlo teaches a system and method of collaborative electronic product showing scheduler and sale closing platform. Morgan teaches a social network application for real estate. Tsuruta teaches systems and methods for providing property transactions with a higher degree of satisfaction by generating certain property information using a happiness score based on user information. Rider teaches an emotional engagement detector. Klaczkow teaches a method to generate a consumer interest spatial map. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Klaczkow and the combination of DiCarlo, Morgan, Tsuruta, and Rider is that Klaczkow teaches devices equipped with a position sensor in defined spaces, that the studied space should be a single location—understood as closed area or space, and that the device is located within the observed space.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of devices equipped with a position sensor in defined spaces, that the studied space should be a single location—understood as closed area or space, and that the device is located within the observed space (as taught by Klaczkow), the features of receiving data from a user device of the person and using the data from the user device to determine the emotion expressed by the person, tracking and analyzing emotional engagement of people while they are shopping, and capturing emotional responses to provide actionable feedback (as taught by Rider), the features of sensing physical state data, including heart rate, of users by various sensors, and estimating emotion data from biological information, such as heart rate (as taught by Tsuruta) and the features of managing real estate information on a social network implemented by way of at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, providing beneficial feedback to the real estate agent and/or seller, and feedback forwarded to the listing agent or designated contact (as taught by Morgan) with the system and method of collaborative electronic product showing scheduler and sale closing platform (as taught by DiCarlo) in order to evaluate and aggregate many factors: emotional, rational, time frame, biometric sensors into one coherent method or, preferably, a spatial map of consumer interest (Klaczkow 0010), to provide an analysis about the reasons for rejecting a purchase (0003), provide more effective, more targeted advertising (Klaczkow 0006), and to deliver highly profiled content during the visit when the purchase decision has the highest probability to happen (Klaczkow 0006).

Regarding claim 14, The system as recited in claim 10, 
The combination of DiCarlo, Morgan, Tsuruta, and Rider teaches the limitations of claim 10.
The combination of DiCarlo, Morgan, Tsuruta, and Rider does not appear to explicitly recite wherein the biometric marker sensor is in at least one room of the property showing.  
However, Klaczkow — which is directed to a method to generate a consumer interest spatial map — discloses:
wherein the biometric marker sensor is in at least one room of the property showing.  
The limitations above are substantially similar to the limitations of claim 4 of, locating the biometric marker sensor in at least one room of the subject real estate property. The combination of DiCarlo, Morgan, Tsuruta, Rider, and Klaczkow teaches the limitations of claim 4. 
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed as related to claim 4 applies here, as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rezvani, U.S. Patent 10837782, teaches drone-guided property valuation techniques.
Share, U.S. Patent Application Publication 20070226046, teaches a sales agent feedback system.
Cook, U.S. Patent Application Publication 20070260465, teaches a wireless electronic real estate resource system.
Rohde, U.S. Patent Application Publication 20130052982, teaches creating an emergency social network.
Morgan, U.S. Patent Application Publication 20170200243, teaches a social network application for real estate.
Burris, U.S. Patent Application Publication 20180068400, teaches a property listing system and method.
NPL:
Wiley, Chapter 5 - Emotional Interaction Powerpoint Slides, John Wiley & Sons, Ltd., Interaction Design 4th Edition, 2015, via webarchive.org https://web.archive.org/web/20170516024822/http://www.id-book.com/  , https://web.archive.org/web/20170223104030/http://www.id-book.com/downloads/chapter5.pptx teaches: buyers going through emotions when buying a big ticket item; sensing technologies used to measure GSR, facial expressions, gestures, body movement; indirect emotion detection to infer behavior; reading emotions from facial expressions; and mobile apps designed to monitor behavior.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./
           Examiner, Art Unit 3689                                                                                                                                                                                             /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689